COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
  MARIA G. GUILLEN-CHAVEZ,                                       No. 08-17-00046-CV
                                                 §
                    Appellant,                                      Appeal from the
                                                 §
  v.                                                              327th District Court
                                                 §
  READYONE INDUSTRIES, INC.,                                   of El Paso County, Texas
                                                 §
                    Appellee.                                  (TC# 2011-DCV-00615)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for new

trial, in accordance with this Court’s opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
McClure, C.J., Not Participating